AMENDMENT TO SEPARATION AGREEMENT, GENERAL RELEASE, CONSULTING AGREEMENT, AND NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT THIS AMENDMENT TO THE SEPARATION AGREEMENT, GENERAL RELEASE, CONSULTING AGREEMENT, AND NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT (“Amendment”), made and entered into this 17th day of October, 2007, by and between Celadon Trucking Services, Inc. (the “Company” or “Celadon”) and Thomas M. Glaser (“Glaser”) (hereinafter the Company or Celadon and Glaser are referred to herein collectively as the “Parties”) hereby modify and supplement theSeparation Agreement, General Release, Consulting Agreement, and Non-Competition, Non-Disclosure and Non-Solicitation Agreement (“Agreement”) entered into between the parties on or about the 25th day of July, 2007, as provided herein. WHEREAS, the Company and Glaser entered into the Agreement, which set forth the terms and conditions of Glaser’s retirement and separation from the Company; and, WHEREAS, the parties agree that said Agreement should be amended to adjust some of said terms and conditions as provided herein. NOW, THEREFORE, in consideration of the foregoing premises, the mutual agreements and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.The
